DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on22 February 2022 is acknowledged.
Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the groove (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 4 and 5 recite “the at least one gas dispersion plate adjacent to the stage” and “the at least one gas dispersion plate away from the stage”.  There is insufficient antecedent basis for these limitations in the claims.  IN order to expedite examination, the claims have been examined as if each of these recitations was properly introduced in claim 4.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear from the claim language, and or the specification or drawings, what differences there are between the first through holes and a recess.  In order to expedite examination, the claims has 
In all instances, clarification and/or correction is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0149135 to Sonoda et al. in view of U.S. Patent No. 4,707,333 to Gardiner et al.
Regarding claim 1:  Sonoda discloses an evaporation deposition device substantially as claimed and comprising: a stage (Fig. 1, 4) configured to carry a target substrate (200); and an evaporation deposition component (multiple structures) disposed opposite to the stage, the evaporation deposition component comprising: a first housing (area bounded by 3, 3a and 5-6); a first switch (5) configured to control opening or closing of the evaporation deposition component; and an evaporation deposition source (22 and/or 32) positioned in the first housing.  
However, Sonoda et al. fail to disclose at least one recovery tank connected to the evaporation deposition source.  
Gardiner et al. disclose an evaporation deposition source (15) connected to at least one recovery tank (13a and 13b) for the purpose of achieving replenishment of the evaporation deposition source (see, e.g., abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the evaporation deposition source connected to at least one recovery tank in order to achieve replenishment of the evaporation deposition source as taught by Gardiner et al. 
With respect to claim 2, the evaporation deposition source comprises a second housing (e.g., 21) and a plurality of first through holes (e.g., 21a and 25a) defined in the second housing.  
With respect to claim 3, the evaporation deposition source further comprises at least one gas dispersion plate (23 and 24) disposed in the second housing and a plurality of second through holes (23a and 24a) defined in the at least one gas dispersion plate. 
With respect to claim 4, in Sonoda et al., the at least one gas dispersion plated includes a gas dispersion plate (24) adjacent to the stage and a gas dispersion plate (23) away from the stage, wherein a density of the second through holes in the at least one gas dispersion plate adjacent to the stage is not less than a density of the second through holes in the at least one gas dispersion plate away from the stage (see, e.g., Fig. 2 and accompanying text, paras. 173-188).
With respect to claim 5, Sonoda et al. discloses a bore diameter of each of the second through holes in the at least one gas dispersion plate adjacent to the stage is not less than a bore diameter of each of the second through holes in the at least one gas dispersion plate away from the stage (see, e.g., Fig. 2 and accompanying text, paras. 173-188).  
With respect to claim 8, in modified Sonoda et al., the evaporation deposition component further comprises at least one first passage (area surrounding 20), one end of the at least one first 
With respect to claim 9, in modified Sonoda et al., at least one second switch (20) is disposed in each of the at least one first passage.  
With respect to claim 10, in modified Sonoda et al., each of the at least one recovery tank is connected to the at least one first passage.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda et al. and Gardiner et al. as applied to claims 1-5 and 8-10 above, and further in view of U.S. Patent Publication No. 2003/0019580 to Strang et al.
Sonoda et al. and Gardiner et al. disclose the device substantially as claimed and as described above.  However, Sonoda et al. and Gardiner et al. fail to disclose wherein the evaporation deposition component further comprises a third switch disposed in the second housing, and the third switch covers the first through holes in the second housing or the evaporation source includes a shutter plate disposed in the first through holes and shutter plate is placed in the first through holes/a groove.  
Strang et al. teach providing a gas dispersion plate (Fig. 3A, 124) with a switch (154) that covers the through holes in of the gas dispersion plate (or a gas dispersion plate [124] with through holes/grooves and a shutter plate [154] is placed in the through holes/a groove for the purpose of providing a tunable gas supply (see, e.g., paras. 21-24 and 51-55).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the evaporation deposition component further comprises a third switch disposed in the second housing, and the third switch covers the first through holes in the second housing or the evaporation source includes a shutter plate disposed in the first .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP Pub 20100173067 also discloses and evaporation device with a recovery tank.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/KARLA A MOORE/Primary Examiner, Art Unit 1716